Title: From George Washington to Timothy Pickering, 4 May 1781
From: Washington, George
To: Pickering, Timothy


                        Sir

                            Head Quarters New Windsor May 4th 7 oClock P.M. 1781
                        
                        Alarming accounts of the state of Provisions at Fort Schuyler, having this moment been received, it is
                            necessary that an instantaneous exertion should be made, to throw a supply into that Garrison—You will therefore, cause a
                            transportation to be made, of 50 Barrels of Meat, and 50 Barrels of Flour to Albany, without a moments delay: the flour
                            can be taken from the Magazine at New Windsor—the meat (probably) from Fish-kill landing, as 60 Barrels came to that place
                            since the day before yesterday—if the meat is not there—enough for the occasion, is at Fish-kill Town, & must be
                            got to the landing & on board, as early as possible: it will be well to have the Vessel procured, got in
                            readiness, and the flour (and if possible the meat) put on board this night—the execution of the whole business, should be
                            trusted to the Most faithful and active persons, and conducted with the utmost expedition, as very much depends upon it. I
                            am Sir Your Most Obedient Humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. Please to forward the enclosed to Mr Stevens—to night—I shall have occasion to write to General
                                Clinton by the Vessel which carries the Provisions.
                        

                    